DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A terminal disclaimer filed on 6/18/2021 has overcome the obvious double patenting rejection over the copending Application No. 16/447,492. 
The closest prior art is considered to be Corbin (US 2009/0151769), Tatum (US Patent 2,555,715) and Nakata (US 2009/0025780).
Corbin discloses a system comprising a solar photovoltaic module (110 in fig. 1A, 410 in fig. 4A, 510 in fig. 5A, [0022], [0049] and [0051]), a sensor device ([0009-0010], [0020], [0037], [0042]), and a plurality of reflectors (120A-D, fig. 1A) includes one or more mirror, glass bead films, pigmented painted surface, three-dimensional structure ([0026]). Corbin does not teach one or more reflective lenses are physically connected to at least a portion of the one or more reflective surfaces of the second type via one or more items of rectangular transparent glass in addition to the reflectors and theirs inclusions.
Tatum teaches reflector includes reflector coating (23), a reflective binder layer (24), and small transparent spheres (see fig. 2). Tatum does not discloses a reflector comprising one or more reflective lenses are physically connected to at least a portion of the one or more reflective surfaces of the second type, e.g. reflective binder layer 24, via one or more items of rectangular transparent glass.

None of the cited references teaches the claim invention, and more specifically the plurality of configurable reflective surfaces as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726